Name: Commission Regulation (EEC) No 1470/93 of 15 June 1993 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6. 93 Official Journal of the European Communities No L 144/ 15 COMMISSION REGULATION (EEC) No 1470/53 of 15 June 1993 fixing additional amounts for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Commission Regulation (EEC) No 2474/70 (8), as amended by Regulation (EEC) No 3986/87, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount : Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 3714/92 (2), and in particular Article 8 (4) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2164/72 (9), as amended by Regulation (EEC) No 3987/ 87 (10), the import levies on slaughtered fowls and geese originating in and coming from Bulgaria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 3821 /92 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun ­ tries, a second offer price must be determined for exports from these other countries ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, pursuant to Commission Regulation (EEC) No 565/68 (*), as last amended by Regulation (EEC) No 3986/87 (6), the import levies on slaughtered fowls, ducks and geese originating in and coming from Poland are not increased by an additionnal amount ; The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex. Whereas, pursuant to Commission Regulation (EEC) No 2261 /69 Q, as last amended by Regulation (EEC) No 3986/87, the import levies on slaughtered ducks and Article 2 (  ) OJ No L 282, 1 . 11 . 1975, p. 77. This Regulation shall enter into force on 16 June 1993 .(2) OJ No L 378, 23 . 12. 1992, p . 23. (3) OJ No 129, 28 . 6 . 1967, p. 2577/67. (4) OJ No L 387, 31 . 12. 1992, p . 24. 0 OJ No L 107, 8 . 5. 1968 , p. 7. (6) OJ No L 376, 31 . 12. 1987, p. 7. (8) OJ No L 265, 8 . 12. 1970, p . 13 . 0 OJ No L 232, 12 . 10. 1972, p . 3 . H OJ No L 376, 31 . 12. 1987, p . 20 .O OJ No L 286, 14. 11 . 1969, p . 24. No L 144/16 Official Journal of the European Communities 16 . 6 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 15 June 1993 fixing additional amounts for poultry meat products (ECU/100 kg) CN code Origin of imports (') Amount *1 0207 39 11 01 20,00 0207 41 10 01 20,00 0207 10 11 02 10,00 0207 10 15 02 10,00 0207 21 10 02 10,00 0207 10 19 02 10,00 0207 21 90 02 10,00 0207 39 13 02 10,00 0207 41 11 02 10,00 0207 39 25 02 10,00 0207 41 71 02 10,00 0207 39 41 03 20,00 0207 42 41 03 20,00 (') Origin : 01 Brazil, Thailand and China, 02 Croatia, Slovenia, 03 Croatia.